

117 HCON 53 IH: Expressing the sense of Congress that September 30th be observed as the designation of a national day of remembrance for the Native American children who died while attending a United States Indian boarding school and recognize, honor, and support the survivors of Indian boarding schools, their families, and communities.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 53IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Young (for himself, Mr. Cole, Mr. Joyce of Ohio, Mr. O'Halleran, Mr. Johnson of South Dakota, Mr. Mullin, Mr. Case, Mr. Kahele, Ms. Davids of Kansas, Ms. Leger Fernandez, and Mrs. Bice of Oklahoma) submitted the following concurrent resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of Congress that September 30th be observed as the designation of a national day of remembrance for the Native American children who died while attending a United States Indian boarding school and recognize, honor, and support the survivors of Indian boarding schools, their families, and communities.Whereas over 200 years ago, the Act entitled An Act making provision for the civilization of the Indian tribes adjoining the frontier settlements, approved March 3, 1819 (3 Stat. 516, chapter 85) (commonly known as the Civilization Fund Act), was enacted and ushered in devastating policies and practices designed to assimilate American Indian, Alaska Native, and Native Hawaiian children by removing children from their families and Native communities throughout the United States;Whereas that Act intended to resolve what was commonly referred to in the United States as the Indian problem and provided for the unjust belief of many that Native people needed to be civilized and that education would be the appropriate vehicle to enact assimilationist policies on Native American people;Whereas numerous church- and government-operated boarding schools were established on and off Indian territories and homelands to house and educate numerous Native American children through policies and practices that sought to eliminate the cultural identity of Native children and assimilate them into mainstream American society;Whereas according to the Native American Rights Fund in a Summer/Fall 2013 Legal Review, Volume 38, No. 2, Native American families were torn apart by the removal of Native American children, either voluntarily or forcibly, from their homelands and communities to attend Indian boarding schools located across the country;Whereas many parents of boarding school children were forbidden to contact or visit their children, compounding the problem of isolation that negatively impacted and continues to impact the lives of many Native children, families, and communities;Whereas the Native American Rights Fund Summer/Fall 2013 Legal Review also reported that an unidentified number of Native children died at Indian boarding schools due to abuse, neglect, malnourishment or disease, and many of those children were buried far from their homes in unmarked graves or under tombstones that misidentified or ascribed to them Anglicized names;Whereas many of the parents of children who died at Indian boarding schools were never informed of the fate of their children;Whereas according to the report entitled Trigger Points, Current State of Research on History, Impacts, and Healing Related to the United States’ Indian Industrial/Boarding School Policy and dated November 2019, issued by the Native American Rights Fund, many survivors of boarding schools have testified that Indian boarding schools stripped Native American children of their traditional cultures, languages, and religions by forbidding them to wear traditional clothing, speak their indigenous languages, or practice their cultural, religious or spiritual beliefs, and many boarding schools are known to have severely punished children who violated these policies through verbal, psychological, and physical abuse;Whereas many survivors of Indian boarding schools and families of children who attended those schools have recounted details of the physical, sexual, and psychological abuse that countless Native American children endured while attending the schools;Whereas according to the report entitled The Problem of Indian Administration and dated February 21, 1928, issued by the Institute for Government Research (commonly known as the Meriam Report), many Indian boarding schools sent students to nearby communities for forced manual work as servants or farm laborers, and the operation of many Indian boarding schools was supported by the labor of the students;Whereas the Federal policy of Indian assimilation and education has proven to be a disastrous failure and a national tragedy;Whereas, as stated in the report entitled Indian Education: A National Tragedy—A National Challenge and dated November 3, 1969 (Senate Report 91–501), issued by the Special Subcommittee on Indian Education (chaired by Senator Edward M. Kennedy) of the Committee on Labor and Public Welfare of the Senate (commonly known as the Kennedy Report), the dominant policy of the Federal Government toward the American Indian has been one of coercive assimilation that had disastrous effects on the education of many Native American children;Whereas in 2018, the United States Commission on Civil Rights reported that many American Indian and Alaska Native people suffer from intergenerational trauma as a result of policies and practices of Indian boarding schools that alienated many children from their families, traditional cultures, languages, and religions, and deprived those children of their true identities and heritage;Whereas while early assimilationist policies were eventually eliminated and Indian boarding school attendance has greatly diminished since its apex, the impact of this shameful period in United States history still affects the lives of many Native American people today;Whereas many Native American people are still suffering from and trying to comprehend and cope with direct trauma, including impacts on health and well-being, and the intergenerational trauma, that resulted from losing connection to family, culture, language, religion, and heritage;Whereas significant research shows that adverse childhood experiences, such as the experiences of many Native American children who attended Indian boarding schools and the descendants of such children, can cause numerous negative health outcomes, increase suicide rates, and other harmful outcomes throughout life; andWhereas recognition that healing and care for the mind, body, and spirit is essential to overcoming the dark shadows of United States history of Federal Indian assimilationist policies and practices that were carried out by the Federal Government through Indian boarding schools, and acknowledging the lived experiences of the Native American children and families who endured and continue to endure the trauma and grief associated with Indian boarding schools: Now, therefore, be itThat Congress—(1)supports the designation of a national day of remembrance for the Native American children who died while attending a United States Indian boarding school;(2)recognizes, honors, and supports the survivors, families, and communities of children who attended such schools; and(3)encourages the people of the United States to—(A)support and recognize the grief, pain, and hardship many Native American people suffered and still endure as a result of the assimilationist policies and practices carried out by the United States through Indian boarding school policies;(B)honor the legacy of and remember those who were lost or harmed by Federal assimilation policies and practices; and(C)appreciate the resilience of the survivors and their families with appropriate ceremonies, programs, events, and other activities to support and commemorate with a national day of remembrance.